EXHIBIT 10.3

IMMUNOCELLULAR THERAPEUTICS, LTD.

AMENDMENT NO. 4 TO 2006 EQUITY INCENTIVE PLAN

This is Amendment No. 4 to the 2006 Equity Incentive Plan (this “Amendment”),
dated as of June 24, 2008, of ImmunoCellular Therapeutics, Ltd., a Delaware
corporation (the “Company”). All capitalized terms shall have the meanings set
forth in the 2006 Equity Incentive Plan (the “Plan”).

WHEREAS, the Company’s Board of Directors have determined to amend the Plan to
increase the aggregate number of shares of Common Stock available for grant to
an eligible person during any twelve-month period under the Plan, with such
increase to be subject to approval by the Company’s stockholders;

NOW, THEREFORE, the Company hereby amends the Plan as set forth herein:

Section 3 is hereby deleted in its entirety and is restated to read as follows,
with such amendment and restatement to be subject to approval by the Company’s
stockholders:

“3. STOCK SUBJECT TO THIS PLAN; MAXIMUM NUMBER OF GRANTS

Subject to the provisions of Sections 6.1.1 and 8.2 of this Plan, the total
number of shares of Common Stock which may be offered, or issued as restricted
stock or on the exercise of Options or SARs under the Plan shall not exceed
three million four hundred thousand (3,400,000) shares of Common Stock. The
shares subject to an Option or SAR granted under the Plan which expire,
terminate or are cancelled unexercised shall become available again for grants
under this Plan. If shares of restricted stock awarded under the Plan are
forfeited to the Company or repurchased by the Company, the number of shares
forfeited or repurchased shall again be available under the Plan. Where the
exercise price of an Option is paid by means of the optionee’s surrender of
previously owned shares of Common Stock or the Company’s withholding of shares
otherwise issuable upon exercise of the Option as may be permitted herein, only
the net number of shares issued and which remain outstanding in connection with
such exercise shall be deemed “issued” and no longer available for issuance
under this Plan. No eligible person shall be granted Options or other awards
during any twelve-month period covering more than six hundred thousand
(600,000) shares.”

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

ImmunoCellular Therapeutics, Ltd. By:   /s/ John S. Yu  

Name:

Title:

 

John S. Yu, M.D.

Secretary